Exhibit 10.1

FAMOUS DAVE’S OF AMERICA, INC.

AMENDMENT NO. 1 TO

2015 EQUITY INCENTIVE PLAN

This Amendment No. 1 dated July 30, 2015 (this “Amendment”) amends the 2015
Equity Incentive Plan (the “Plan”) of Famous Dave’s of America, Inc. (the
“Company”). Except as otherwise explicitly set forth herein, all provisions of
the Plan shall remain in full force and effect. Capitalized terms used in this
Amendment without definition shall have the meanings set forth in the Plan.

WHEREAS, the Plan was adopted by the Company pursuant to resolutions of the
Board of Directors in February 2015 and approved by the Company’s shareholders
on May 5, 2015; and

WHEREAS, the Board of Directors approved the substance of this Amendment on
July 15, 2015 and, accordingly, the Company desires to amend the Plan as
hereinafter provided.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Amendment to Definition of Change in Control. Section 11.3 of the Plan is
hereby amended to read in its entirety as follows:

“11.3. Change in Control. A “Change in Control” means any of the following:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 11.3, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliated company or (iv) any acquisition
pursuant to a transaction that complies with Sections 11.3(b)(1), 11.3(b)(2) and
11.3(b)(3);

(b) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially



--------------------------------------------------------------------------------

own, directly or indirectly, more than 60% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(c) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Incentives subject to such agreement; provided, however, that if no definition
of Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply; provided, further, that
no Change in Control shall be deemed to occur upon announcement or commencement
of a tender offer or upon a potential takeover or upon shareholder approval of a
merger or other transaction, in each case without a requirement that the Change
in Control actually occur. If required for compliance with Section 409A of the
Code, in no event will a Change in Control be deemed to have occurred if such
transaction is not also a “change in the ownership or effective control of” the
Company or “a change in the ownership of a substantial portion of the assets of”
the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder). The Board may, in its
sole discretion and without a Participant’s consent, amend the definition of
“Change in Control” to conform to the definition of “Change in Control” under
Section 409A of the Code, and the regulations thereunder.”

2. Effective Date. This Amendment shall be effective as of the date hereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by the
undersigned officer, thereunto duly authorized pursuant to the resolutions of
the Board of Directors.

 

FAMOUS DAVE’S OF AMERICA, INC.

/s/ Richard A. Pawlowski

Richard A. Pawlowski, Chief Financial Officer

 

3